DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 8/17/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2-3, and 5-9 are also rejected since the claims depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US Pub No. 2012/0138140) in view of Daniel (US Pub No. 2011/0290296)
Regarding Claim 1, Kihara et al. teaches an organic photovoltaic device [Abstract] comprising:

a first oxide layer [2, Fig. 1, ZnO, 0030],
an absorber layer [3, Fig. 1, 0030] comprising P3HT [0074], and PCBM [0079], P3HT/PCBM [0191],
the flexible aluminum foil [0041-0042] has a thickness of 1 um to 1 mm [0048] overlapping the claimed thickness of 1 and 30 um, and a roughness of 0.001 um to 5 um [0050] overlapping the claimed 1 um to 5 um.
each of the metal electrode layer, the first oxide layer, and the absorber layer were provide via a roll-to-roll process [when aluminum foil was used a roll-to-roll process was used, 0041, 0005, ZnO electron extraction layer was formed by roll-to-roll, 0033, photoelectric layer provide with roll coating, [0086], and solar cell was pressed together with roll laminator [0194]].
Kihara et al. is silent on the use of a flexible substrate and the flexible substrate provide or deposited via a roll-to-roll process.
Daniel et al. teaches a flexible substrate 14 in a roll to roll process where the flexible substrate is mounted on rollers 16 and 18 [Fig. 4, 0029], the substrate can be made of PEN [0029], the individual cells can be formed through the roll to roll process [0029], where the cells can comprise organic semiconductors [0019]. The module of Daniel et al. comprising the flexible substrate is used to provide flexibility in all axes [0019]. 
Since Kihara et al. teaches a solar module formed by a roll-to-roll process [0005], and an organic thin-film solar cell that offers high performance and is easy to form [0011], and concerned about flexibility [0042] and the flexibility of a substrate can provide good workability and is useful in reducing manufacturing cost and weight [0150],  it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the organic solar cell of Kihara et al. on the flexible substrate 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 2, within the combination above, modified Kihara et al. teaches the flexible aluminum foil [0041-0042] has a thickness of 1 um to 1 mm [0048] overlapping the claimed wherein the thickness is between 10 um and 20 um.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 3, within the combination above, modified Kihara et al. teaches a roughness of 0.001 um to 5 um [0050] overlapping the claimed wherein the roughness is between one um and 2 um. 	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 5, within the combination above, modified Kihara et al. teaches wherein the flexible substrate comprises polyethylene naphthalate (PEN) [Daniels:0029]
Regarding Claim 6, within the combination above, modified Kihara et al. teaches further comprising a polymer layer [4, Fig. 1, 0152, 0154, PEDOT:PSS], wherein the absorber layer is positioned between the polymer layer and the first oxide layer [Fig. 1]
Regarding Claim 7, within the combination above, modified Kihara et al. teaches wherein the polymer layer comprises poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) [4, Fig. 1, 0152, 0154, PEDOT:PSS]
Regarding Claim 8, within the combination above, modified Kihara et al. teaches further comprising a second oxide layer [5, Fig. 1, 0030, 0109, IZO], wherein the first oxide layer is positioned between the second oxide layer and the metal electrode layer [Fig. 1]
Regarding Claim 9, within the combination above, modified Kihara et al. teaches wherein the second oxide layer comprises indium zinc oxide [5, Fig. 1, 0030, 0109, IZO].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726